DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7, 9 and 13 are pending in this application and were examined on their merits.

The rejection of Claim(s) 1, 2, 3, 7, 9 and 13 under 35 U.S.C. § 102(a)(1) as
being anticipated by Zhong et al. (2014), cited in the IDS, as evidenced by Bahram et al.
(2016), has been withdrawn due to the Applicant’s amendments to the claims filed 05/16/2022 which incorporated the limitations of non-rejected Claim 8 into Claim 1.

The rejection of Claim(s) 1, 2, 3, 7, 9 and 13 under 35 U.S.C. § 103 as being
unpatentable over Zhong et al. (2014), cited in the IDS, in view of Bahram et al. (2016),
and Sarkar et al. (2016), has been withdrawn due to the Applicant’s amendments to the claims filed 05/16/2022 which incorporated the limitations of non-rejected Claim 8 into Claim 1.




The rejection of Claims 1-4, 7-9 and 13 under 35 U.S.C. § 112(a) or 35 U.S.C.
§112 (pre-AlA), first paragraph, as failing to comply with the written description
Requirement has been withdrawn due to the citation by Applicant in the Remarks to embodiments of influencing means configured to exert external physical influences on retinal tissue.  These include laser ablation and the magnetic field application method described in the incorporated-by-reference US 2016/0116394A1, see Pg. 4, Paragraph [0046], forceps as described at Pg. 2, Paragraph [0013], the pins and needles described at Pgs. 8-9, Paragraph [0099], as well as the influencing means (hydrogels) of the cited prior art.

Response to Arguments

Applicant’s arguments, see Remarks, filed 05/16/2022, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn.  The Applicant’s arguments as they still apply to the cited prior art will be addressed below.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “readout device” in claims 1 and 4.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

With regard to Claims 1 and 4, the “readout device’ is being interpreted
consistent with the Specification at Pg. 7, Paragraph [0088] of the published application,
“To this end, the read-out device comprises the light receiver.  The light receiver is
arranged such that its detection direction is perpendicular to the plane formed by the
intersection between the retinal tissue and the light, in order to assure that the light
receiver is configured to observe this plane.  For example the light receiver might
include an optical microscope, the optical path of which is substantially perpendicular to
the lightsheet, photomultipliers, photo amplifiers and/or camera systems like CCD-
cameras, and the necessary optical components to detect the emitted fluorescent light’.


With regard to Claim 1, the “influencing means’ is being interpreted consistent
with the Specification at Pg. 9, Paragraph [0103] of the published application; “As
illustrated schematically in FIG. 4 retinal tissue 410 may be embedded in influencing
means 440 that constitute an environment, such as a solid body, a liquid, a matrix or a
phase change material, whose mechanical properties, such as elastic modulus and/or
viscosity and/or stress relaxation constants, are controllable.” 

With regard to Claim 1, the “control unit” is being interpreted consistent with the Specification at Pg. 9, Paragraph [0109] of the published application; “The control unit may be implemented by a computer or server or any other processor suitable to carry out the below functions’.

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9 and 13 are newly rejected under 35 U.S.C. § 103 as being
unpatentable over Zhong et al. (2014), cited in the IDS, in view of Bahram et al. (2016),
Sarkar et al. (2016), both of record, and further in view of Meyer et al. (2011) and Holekamp et al. (2008), both cited in the IDS.

Zhong et al. teaches a measurement device (recording chamber) comprising
retinal tissue grown from human induced pluripotent stem cells (CB-iPSC6.2 derived
RC), having a predetermined initial mixture of different cell types (ganglion,
photoreceptors, amacrine and horizontal (Pg. 5, Fig. 3) and having a three-dimensional shape (tissue slice embedded in low-melting point agarose gel [therefore agarose hydrogel would meet the limitation of being an influencing means having a known, controllable form and exerting a physical external influence of determining the shape of the slice] having length/width/depth);


and photoreceptors that change electric potential in response to light stimulus incident on the photoreceptors and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential (Pg. 10, Fig. 8 and Pg. 12, Column 2, Lines 24-44).

Thus, under the interpretations under 35 U.S.C. § 112(f) above, the read-out device of Zhong et al. would be considered to be:
configured to measure as neuronal responses of the retinal tissue via changes in the electric potential generated by the retinal cells in response to a change in additional external influences exerted by the influencing means, and,
configured to measure as neuronal responses of the retinal tissue image formation capabilities of the retinal tissue, in response to the additional influences exerted by the influencing means, 
considered to exert additional external influences such as physical, in particular mechanical and/or optical, and/or chemical influences to the neuronal tissue, 
and be considered to be configured to determine a shape of the neuronal tissue, as required by Claim 1.

With regard to Claim 2, Zhong et al. teaches photoreceptors that change electric potential in response to light stimulus incident in the photoreceptors and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential (Pg. 10, Fig. 8 and Pg. 12, Column 2, Lines 24-44).
With regard to Claim 3, Zhong et al. teaches retinal tissue grown from human induced pluripotent stem cells (CB-iPSC6.2 derived RC) (Pg. 5, Fig. 3).

With regard to Claim 7, Zhong et al. teaches retinal tissue having a three-dimensional shape (tissue slice embedded in low-melting point agarose gel having length/width/depth) (Pg. 12, Column 2, Lines 24-44).

With regard to Claim 9, Zhong et al. teaches retinal tissue grown from human induced pluripotent stem cells (CB-iPSC6.2 derived RC), having a predetermined initial mixture of different cell types (ganglion, photoreceptors, amacrine and horizontal (Pg. 5, Fig. 3).

Zhong et al. does not teach a measurement device wherein the influencing means (thermosensitive polymer) has a controllable form that can be changed after interaction with the retinal tissue;
a control unit that is configured to compare the measured neuronal responses and/or the determined shape of the retinal tissue with predetermined responses and/or a predetermined shape of the retinal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means; 
or wherein the influencing means are configured to exert physical and/or chemical influences on the neuronal retinal tissue based on the control signal, as now required by Claim 1;
or a measurement device, wherein the changes in electrical potential are caused by changes of cytoplasmic calcium ions in cells of the retinal tissue initiated by retinal photoreceptors and the cells comprise a calcium sensitive fluorescent dye or protein, and the read-out device is configured to measure by light-sheet microscopy, a distribution of the calcium sensitive fluorescent dye or protein within a measured part of the cells of the retinal tissue, as required by Claim 4.

Bahram et al. teaches that agarose is a thermosensitive hydrogel and a functional equivalent to PNIAAm (N-isopropylacrylamide) (Pg. 18, Fig. 13 and Pg. 19, Lines 9-10).

Sarkar et al. teaches the use of the thermosensitive polymer NIPAAm (N- isopropylacrylamide) as a 3D cryogel scaffold for culturing cell spheroids wherein the viability in response to drug compounds is measured in the cell spheroids while embedded in the thermoresponsive hydrogel (Pg. 2553, Abstract and Pg. 2562, Fig. 5) and further teaches cryogels have highly tunable physicochemical properties, 
and that N-isopropylacrylamide can change form (shrink) in response to temperature and thus, bring cells into closer proximity (Pg. 2553, Column 2, Lines 16-18 and Pg. 2554, Column 1, Lines 32-41).




Meyer et al. teaches a method wherein retinal cells are grown from stem cells
and comprising photoreceptors that change electric potential in response to stimulus
and a read-out device (patch-clamp) configured to measure and graphically image the
response of the photoreceptors via changes in electrical potential (Pg. 4, Lines 12-24);
and additionally, wherein the retinal cells can comprise a calcium sensitive fluorescent dye (Fura-2 AM) which produces measurable changes in concentration of cytoplasmic calcium/distribution of the calcium-sensitive dye within a measured part of the cells in response to changes in electrical potential due to light stimulus ,as measured by CCD camera (Pg. 4, Lines 25-32).

Holekamp et al. teaches a measurement device (Pg. 663, Figs. 1A and 1C) comprising;
a computer, as evidenced by the presence of software/RAM memory (Pg. 670, Column 1, Lines 32-37).

The reference further teaches a read-out device (high-speed fluorescence light-sheet OCPI microscope/light receiver, Pg. 662, Column 1, Lines 13-16 and Pg. Pg. 663, Fig. 1A, 1C) configured to measure neuronal responses of the neuronal tissue via changes in the electric potential caused by changes in the concentration of cytoplasmic calcium generated by the neuronal cells in response to chemical stimuli (perfused urine) exerted by the immersion chamber which comprise the calcium sensitive fluorescent dye Oregon-Green BAPTA, the read-out device/OCPI microscope configured to:  
measure a distribution of the calcium sensitive fluorescent dye within a measured part of the cells of the neuronal tissue, determine changes in the concentration of cytoplasmic calcium ions within the measured part of the cells from the measured distribution of the calcium sensitive fluorescent dye, and to determine the changes in the electric potential within the measured part of the cells from the determined changes in the concentration of cytoplasmic calcium ions (Pg. 664, Fig. 2 and Pg. 669, Column 2, Lines 5-10).

The reference additionally teaches that OCPI microscopy permits fast imaging at high signal to noise ratios, making it well-suited for detection and quantification of neuronal activity in intact, three-dimensional tissues and its minimal photobleaching permits optical recordings to be made over long times (Pg. 669, Column 1, Lines 20-24).

Further, the technological requirements for OCPI microscopy are not prohibitive,
requiring only the microscope, a laser and CCD camera (Pg. 669, Column 1, Lines 20-
30).

Thus, under the interpretations under 35 U.S.C. § 112(f) above, influencing means (thermosensitive polymer hydrogels) of Bahram et al. and Sarkar et al. would be considered to:
exert physical and/or chemical influences on the neuronal retinal tissue based on the control signal, as required by Claim 1.
Thus, under the interpretations under 35 U.S.C. § 112(f) above, the control unit  (computer, as evidenced by the presence of software/RAM memory) of Holekamp et al. would be considered to be:
configured to compare the measured neuronal responses and/or the determined shape of the neuronal tissue with predetermined neuronal responses and/or a predetermined shape of the neuronal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means, as required by Claim 1.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement device of Zhong et al. comprising retinal tissue/cells embedded in the thermoresponsive polymer agarose with the use of the N-isopropylacrylamide (pNIPAAm) temperature responsive polymer substrate as the embedding material as taught by Bahram et al. and Sarkar et al. above because this is no more than the use/substitution of a known technique/material (culture of tissue/cells in mechanically controllable pNIPAAm thermoresponsive polymer
substrate for the purpose of measuring a cell property) to improve a similar device/method (retinal tissue embedded in the thermosensitive polymer agarose for
purpose of measuring a cell property) in the same, predictable way (retinal cell response is measured and cell proximity can be controlled by temperature change).



Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification because this would
allow the practitioner to adjust the distance between the retinal cells/tissue, as taught by
Sarkar et al. above.  There would have been a reasonable expectation of success in
making this modification because both the Zhong et al. reference and Sarkar et al.
reference are reasonably drawn to the same field of endeavor, that is, the culturing of
cells and retention therein a thermosensitive polymer substrate for purposes of assaying
cellular response.

It would have been further obvious to those of ordinary skill before the effective filing date of the claimed invention to modify the measurement device (recording chamber) of Zhong et al., Bahram et al. and Sarkar et al. comprising retinal cells/tissue grown from human induced pluripotent stem cells, the retinal tissue comprising photoreceptors that change electric potential in response to light stimulus incident on the photoreceptors and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential with the use of retinal cells comprising a calcium sensitive fluorescent dye suitable for detecting changes in the concentration of cytoplasmic calcium in the cells in response to light stimulus and as measured by a CCD camera as taught by Meyer et al. because this is no more than the simple substitution of one known element (retinal cells loaded with fluorescent calcium dye) for another (retinal cells) to obtain predictable results (optical measurement of cell cytoplasm calcium flux in response to stimulus).

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention that as Zhong et al. teaches the use of
patch-clamp to detect changes in electrical potential in retinal cells in response to light
stimulus and the Meyer et al. teaching that patch-clamp and calcium imaging with
calcium sensitive fluorescent dye may be utilized in retinal cells to detect changes in the
electrical potential of cells due to stimulus, in particular light stimulus with regard to the
use of the calcium sensitive fluorescent dye, the two methods are art-recognized
equivalent techniques of assessing the change in electrical potential in retinal cells in
response to light stimulus.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to both electrically and visually detect changes in the retinal cells/tissue in response to light stimulus.










It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhong et al., Bahram et al. and Sarkar et al. and Meyer et al. comprising retinal tissue and further comprising a calcium-sensitive fluorescent dye, a read-out device (CCD camera) configured to measure by microscopy a distribution of the calcium sensitive dye within part of the cells with the use of a measurement device comprising a computer (thus meeting the limitations of the claimed control unit configured to compare the measured neuronal responses and/or the determined shape of the neuronal tissue with predetermined neuronal responses and/or a predetermined shape of the neuronal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means) and a read-out device (high-speed fluorescence light-sheet OCPI microscope/light receiver configured to measure neuronal responses of the neuronal tissue via changes in the electric potential caused by changes in the concentration of cytoplasmic calcium generated by the neuronal cells in response to a stimuli and which comprise the calcium sensitive fluorescent dye Oregon-Green BAPTA, the read-out device/OCPI microscope is configured to:  measure a distribution of the calcium sensitive fluorescent dye within a measured part of the cells of the neuronal tissue, determine changes in the concentration of cytoplasmic calcium ions within the measured part of the cells from the measured distribution of the calcium sensitive fluorescent dye, and to determine the changes in the electric potential within the measured part of the cells from the determined changes in the concentration of cytoplasmic calcium ions, as taught by Holekamp et al.,
 because this is no more than the application of a known technique (computer analyzed OCPI microscopy of fluorescent calcium dye in neural/retinal cells) to a known device (CCD camera microscopy of fluorescent dye in neural cells) ready for improvement to yield predictable results (device comprising control unit/computer, read-out means/OCPI microscope and calcium dye loaded retinal cells).  Those of ordinary skill in the art before the effective fling date of the claimed invention would have been motivated to make this modification because Holekamp et al. teaches that OCPI microscopy permits fast imaging at high signal to noise ratios, making it well-suited for detection and quantification of neuronal activity in intact, three-dimensional tissues and its minimal photobleaching permits optical recordings to be made overlong times.  Further, the technological requirements for OCPI microscopy are not prohibitive, requiring only the microscope, a laser and CCD camera, such as taught by Meyer et al. above.  There would have been a reasonable expectation of success in making these combinations because all of the references are drawn to methods and/or devices for the analysis of the electrochemical response of neural/retinal cells to stimuli.

With regard to the limitations of Claim 13, “wherein the predetermined initial shape of the neuronal tissue and the predetermined initial mixture of different cell types are obtained by a method comprising: developing organoid cells from stem cells; embedding the organoid cells into an environment with controllable mechanical properties; measuring the shape of the organoid cells either using optical techniques or from the impact of a mechanical interaction between the organoid cells and the environment on the environment;
comparing the measured shape of the organoid cells with a predetermined shape; inducing tissue growth and/or deformation in predetermined regions by adjusting the mechanical properties of the environment based on the comparison between the measured shape and the predetermined shape such as to minimize a difference between the measured shape and the predetermined shape; and ending the tissue growth and/or deformation after the difference between the measured shape and the predetermined shape is below a predetermined threshold”, these are product-by- process limitations defining how the instant predetermined initial shape of the neuronal tissue and/or the predetermined initial mixture of different cell types are obtained.  However, the instant predetermined initial shape of the neuronal/retinal tissue and/or the predetermined initial mixture of different cell types are the same as the predetermined initial shape of the neuronal tissue and/or the predetermined initial mixture of different cell types of the cited prior art, even if obtained by a different process.

Response to Arguments

Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Zhong et al. does not teach a measurement device where the influencing means has a controllable form that can be changed after interaction with the retinal tissue (Remarks, Pg. 9, Lines 17-19).
This is not found to be persuasive for the following reasons, as discussed above,
both Zhong et al. and Sarkar et al. are drawn to thermosensitive polymer hydrogels in
which cells/tissue are embedded as well as measuring means to assay cell response to
stimuli thereon.  The Examiner notes that Sarkar et al. teaches that thermally reversible hydrogels comprised of poly(N-isopropylacrylamide (PNIPAAm) undergo changes in physical form (i.e., swelling and shrinking) in response to temperature changes.  Thus, Zhong et al. in view of Bahram et al. teaches that agarose is a thermosensitive hydrogel with a controllable form, and the combination of Zhong et al. and Sarkar et al. as discussed above, would also result in a measurement device where the influencing means (hydrogel) has a controllable form that can be changed physically after interaction with the retinal tissue/cells.

The Applicant argues that Zhong et al. teaches patch-clamp recordings were performed at 35-37 ºC, asserting that the volume change in this temperature range would be too small to change the additional external influence exerted by the influencing means.  Applicant concludes that Zhong et al. therefore does not change the form of the agarose after the tissue has been embedded.  Applicant cites the amendments to the claims as clarifying how the influencing means is controlled after interaction with the retinal tissue, noting that the agarose of Zhong et al. has the potential to be controlled but allegedly could not be controlled after interaction with the retinal tissue using Zhong’s device (Remarks, Pg. 10, Lines 1-12).

This is not found to be persuasive for the following reasons, the low melting point, thermosensitive agarose hydrogel of Zhong et al. as evidenced by Bahram et al. would be considered to exert a mechanical influence in the retinal cells/tissue as it provides a three-dimensional matrix structure that exerts a pressure on the embedded retinal tissue/cells, and whose mechanical properties (e.g., swelling, shrinking, etc.) are controllable by temperature after interaction with the retinal cells/tissue.  There is no requirement in the claims that the influencing means change the additional external influence exerted by the influencing means or change the form of the agarose after the tissue has been embedded, merely that it be “configured” to do so based on a control signal.  As discussed in the prior rejection and above, the low melting point, thermosensitive agarose hydrogel of Zhong et al. as evidenced by Bahram et al. exerts a mechanical influence in the retinal cells/tissue as it provides a three-dimensional matrix structure that exerts a pressure on the embedded retinal tissue/cells, and whose mechanical properties (e.g., swelling, shrinking, etc.) are controllable (configured to exert physical influences) by temperature (a change in which can be provided by a computer “configured” to send such a signal to do so) after interaction with the retinal cells/tissue.

The Applicant argues that none of the cited references teach or suggest a device where the influencing means exerts physical or chemical influences on the retinal tissue based on a control signal generated by a control unit as claimed (Remarks, Pg. 10, Lines 19-22).

In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a device where the influencing means exerts physical or chemical influences on the retinal tissue based on a control signal generated by a control unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this instance, the claims only describe a measurement device comprising a control unit “configured to” generate and transmit a control signal to the influencing means, the influencing means being “configured to” exert physical and/or chemical influences on retinal tissue based on the control signal.  There is no requirement in the claims that a control signal actually be generated and transmitted to the influencing means or that the influencing means actually react to any such signal.

The Applicant argues that Bahram et al. and Sarkar et al. allegedly contradict one another regarding the properties of pNIAAm.  Applicant asserts Bahram teaches hydrogels swell below the LCST and collapse in an aqueous environment above this temperature while Sarkar et al. teaches the polymer is soluble in water below its LCST and insoluble as temperature increases.  Applicant concludes that the ordinary artisan in possession of the cited references would not expect agarose gel or pNIAAm to change volume at the temperature range taught by Zhong et al. (Remarks, Pg. 10, Lines 22-23 and Pg. 11, Lines 1-12).

This is not found to be persuasive for the following reasons, Bahram et al. is a general discussion of the properties of temperature-sensitive hydrogels, particularly that they have the ability to form a gel upon temperature change and interact with water molecules to swell based on temperature-correlated hydrogen bonds, see Pg. 17, Paragraph 4.2.  Bahram et al. describes a negative thermosensitive hydrogel, wherein right below the LCST water is a good solvent for the polymer, and at temperatures above the LCST polymer chains collapse and then precipitate (become insoluble) in the media.  The Sarkar et al. teaching of a polymer which is soluble in water below its LCST and insoluble as temperature increases is fully in line with the teaching of Bahram et al. of a polymer hydrogel which is soluble below the LCST and insoluble above the LCST.  Therefore, the ordinary artisan in possession of the cited references would expect agarose gel or pNIAAm to be “configured to” exert physical influences on retinal tissue, i.e., change their mechanical properties (e.g., swelling, shrinking, etc.) due to a controllable signal, e.g. temperature.

The Applicant argues that neither Zhong, Meyer or Holekamp suggest or teach
measuring changing neuronal responses in response to the additional external
influences which are controllable and change after interaction with the retinal tissue (Remarks, Pg. 11, Lines 20-23 and Pg. 11, Lines 1-8).




This is not found to be persuasive for the following reasons, the Examiner notes
that the instant invention is drawn to a device/apparatus and not to a method of
operating said device/apparatus.  The Examiner notes that all of the structural features
of the claimed apparatus are met by the combined prior art, as interpreted under
means-plus-function as discussed in the instant rejections herein.  There is no requirement in the instant claims of actually measuring changing neuronal responses in response to additional external influences which are controllable and change after interaction with the retinal tissue.  Therefore, the Examiner maintains that the cited prior art makes obvious the claimed measurement device which is configured to/capable of measuring changing neuronal responses in response to the additional external influences which are controllable and change after interaction with the retinal tissue.

The Applicant argues that Holekamp et al. only discloses an OCPI microscope and not a control unit which generates a control signal which is transmitted to the influencing means as claimed.  Applicant argues that OCPI microscopy does not include a component which compares the measured neuronal responses and/or the determined shape of the tissue with predetermined neuronal responses and/or a predetermined shape of the tissue and generates a signal which influences the sample (Remarks, Pg. 12, Lines 4-13).  




This is not found to be persuasive for the following reasons, as discussed above, Holekamp et al. teaches a measurement device (Pg. 663, Figs. 1A and 1C) comprising;
a computer, as evidenced by software/RAM memory (thus meeting the limitations of a control unit configured to compare the measured neuronal responses and/or the determined shape of the neuronal tissue with predetermined neuronal responses and/or a predetermined shape of the neuronal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means) (Pg. 670, Column 1, Lines 32-37).  There is no requirement in the claims that a control signal actually be generated and transmitted to the influencing means, that any neuronal response actually be measured or any comparison of the measured neuronal responses and/or the determined shape of the neuronal tissue with predetermined neuronal responses and/or a predetermined shape of the neuronal tissue actually be made.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        05/24/2022
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653